Order filed January 13, 2022




                                             In The

          Eleventh Court of Appeals
                                         __________

                                  No. 11-21-00082-CR
                                      __________

                 YAHEL ELIYAH MCDANIEL, Appellant
                                                V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 91st District Court
                           Eastland County, Texas
          Trial Court Cause Nos. 25663, 25665, 25668, 25760, & 25960


                                           ORDER
      This appeal has become stalled due to the failure of Appellant’s court-
appointed counsel, John W. Stickels, to provide the appellate record to Appellant.
Stickels filed an Anders 1 brief and motion to withdraw after this appeal was
reinstated; the appeal had been abated for a hearing due to Stickels’s failure to timely
file a brief. When Stickels filed his Anders brief in this court, he indicated at that


      1
       Anders v. California, 386 U.S. 738 (1967).
time that he had sent a copy of the clerk’s record and the reporter’s record to
Appellant. Appellant, however, filed a pro se motion for access to the appellate
record and wishes to exercise his right to review the record prior to filing his pro se
response to counsel’s Anders brief. Consequently, the clerk of this court contacted
Stickels to inquire about the matter. Stickels stated that he had not yet sent the record
but that he would do so by January 3, 2022, and that he would provide this court
with proof of delivery of the appellate record to Appellant. Because this court must
ensure that the appellate record is made available to Appellant, we issue this order
specifying the procedure to be followed in this case. See Kelly v. State, 436 S.W.3d
313, 320–22 (Tex. Crim. App. 2014).
      John W. Stickels is directed to provide a copy of the appellate record (both the
clerk’s record and the reporter’s record) to Appellant. The appellate record shall be
mailed on, or before January 20, 2022, with a return receipt requested, to Appellant
at the following address:
             Yahel Eliyah McDaniel
             TDCJ #02347786
             J. Middleton Unit
             13055 FM 3522
             Abilene, TX 79601
Stickels is also directed to report to this court in writing—and provide proof—when
the appellate record has been made available to Appellant. See id. at 321.




                                                      PER CURIAM
January 13, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                           2